

CHANGE IN CONTROL AGREEMENT


THIS CHANGE IN CONTROL AGREEMENT, executed this 4th day of December, 2019, to be
effective as of January 13, 2020 (the “Effective Date”), is made by and between
Tractor Supply Company, a Delaware corporation (the “Company”), and Harry A.
Lawton III (the “Executive”).


WHEREAS, the Company considers it essential to the best interests of its
stockholders to foster the continued employment of key management personnel; and


WHEREAS, the Board recognizes that, as is the case with many publicly held
corporations, the possibility of a Change in Control exists and that such
possibility, and the uncertainty and questions that it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its stockholders; and


WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of certain
members of the Company's senior management, including the Executive, to their
assigned duties without distraction in the face of potentially disturbing
circumstances arising from the possibility of a Change in Control.


NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:


1.Defined Terms. The definitions of capitalized terms used in this Agreement are
provided in the last Section hereof.


2.Term of Agreement. The term of this Agreement shall commence on the Effective
Date and shall continue in effect through February 28, 2021 (“Term”); provided,
however, that if a Change in Control occurs during the Term, the Term shall
expire no earlier than the second anniversary of the date on which such Change
in Control occurs.


3.Company's Covenants. In order to induce the Executive to remain in the employ
of the Company and in consideration of the Executive's covenants set forth in
Section 4 hereof, the Company agrees, under the conditions described herein, to
pay the Executive the Severance Payments and the other payments and benefits
described herein. No Severance Payments or other benefits shall be payable or
provided under this Agreement unless there shall have been (or, under the terms
of the last sentence of the paragraph following Section 6(a)(vi) hereof, there
shall be deemed to have been) a termination of the Executive's employment with
the Company on or following a Change in Control and during the Term. This
Agreement shall not be construed as creating an express or implied contract of
employment and, except as otherwise agreed in writing between the Executive and
the Company, the Executive shall not have any right to be retained in the employ
of the Company.


4.The Executive's Covenants.


(a) Employment. The Executive agrees that, subject to the terms and conditions
of this Agreement, in the event of a Change in Control during the Term, the
Executive will remain in the employ of the Company until the earliest of (i) a
date which is six (6) months from the date of such Change in Control, (ii) the
Date of Termination by the Executive of the Executive's employment for Good
Reason or by reason of death, Disability or Retirement, or (iii) the termination
by the Company of the Executive's employment for any reason.






--------------------------------------------------------------------------------



(b) Noncompetition, etc. The Executive agrees that the Executive will not,
during Executive’s employment and for a period of twenty-four (24) months from
the Date of Termination of the Executive’s employment by the Company following a
Change in Control, (i) in any manner, directly or indirectly, own any interest
in, operate, join, control or participate as a partner, director, principal,
officer or agent or, enter into employment of, act as a consultant to, or
perform any services for any retailer principally in the farm and ranch, pet or
animal products and services sectors, (ii) directly or indirectly solicit or
hire, or encourage the solicitation or hiring of, any person who was an employee
of the Company at any time on or after such Date of Termination (unless more
than six months shall have elapsed between the last day of such person's
employment by the Company and the first date of such solicitation or hiring), or
(iii) disparage the name, business reputation or business practices of the
Company or any of its officers or directors, or interfere with the Company's
existing or prospective business relationships. The Executive also agrees that
the Executive will not, during Executive’s employment and following the Date of
Termination of Executive’s employment, without the written consent of the
Company, disclose to any person, other than as required by law or court order,
any confidential information or trade secrets obtained by the Executive while in
the employ of the Company; provided, however, that confidential information
shall not include any information known generally to the public (other than as a
result of unauthorized disclosure by the Executive) or any specific information
or type of information generally not considered confidential by persons engaged
in the same business as the Company. The Executive acknowledges that these
restrictions are reasonable and necessary to protect the Company's legitimate
interests, that the Company would not have entered into this Agreement in the
absence of such restrictions, and that any violation of these restrictions will
result in irreparable harm to the Company. The Executive agrees that the Company
shall be entitled to preliminary and permanent injunctive relief, without the
necessity of proving actual damages, as well as an equitable accounting of all
earnings, profits and other benefits arising from any violation hereof, which
rights shall be cumulative and in addition to any other rights or remedies to
which the Company may be entitled. Executive further agrees to make any person
or entity with whom Executive becomes employed or affiliated with during the
eighteen (18) month period from the Date of Termination of the Executive’s
employment by the Company following a Change in Control aware of the provisions
of this Section 4(b) upon commencing employment or affiliation with such person
or entity.


(c)  Return of Confidential Information. Upon termination of Executive’s
employment with the Company or at any other time upon the Company’s request,
Executive shall promptly return to the Company all originals and all copies
(including photocopies and facsimiles and copies on computers or other means of
electronic storage) of all materials relating in any way to confidential
information or the business of the Company or any affiliates of the Company,
whether made or compiled by Executive or furnished to Executive by virtue of his
or her employment with the Company and will so represent to the Company. Upon
Executive’s termination of employment with the Company, Executive shall also
return to the Company all Company property in his or her possession.


5.Compensation Other Than Severance Payments.


(a) If the Executive's employment shall be terminated for any reason following a
Change in Control and during the Term, the Company shall pay the Executive's
full salary to the Executive through the Date of Termination (the “Accrued
Salary”) at the rate in effect immediately prior to the Date of Termination or,
if higher, the rate in effect immediately prior to the first occurrence of an
event or circumstance constituting Good Reason, together with all compensation
and benefits payable to the Executive through the Date of Termination under and
in accordance with the terms of the Company's compensation and benefit plans,
programs or arrangements as in effect immediately prior to the Date of
Termination or, if more favorable to the Executive, as in effect immediately
prior to the first occurrence of



--------------------------------------------------------------------------------



an event or circumstance constituting Good Reason. The Accrued Salary shall be
paid to the Executive within thirty (30) days of the Date of Termination, with
the payment date determined by the Company in its sole discretion.


(b) If the Executive's employment shall terminate for any reason following a
Change in Control and during the Term, the Company shall pay to the Executive
the Executive's normal post-termination compensation and benefits, if any;
provided, however, that, the severance benefits provided in Section 6 hereof
shall be exclusive and the Executive shall not be entitled to participate in, or
receive severance benefits under, any other severance plan or program that may
be adopted by the Company or any other employment agreement. Any
post-termination compensation and benefits shall be determined under, and paid
in accordance with, the Company's retirement, insurance and other compensation
or benefit plans, programs and arrangements as in effect immediately prior to
the Date of Termination or, if more favorable to the Executive, as in effect
immediately prior to the occurrence of the first event or circumstance
constituting Good Reason.


6.Severance Payments.


(a) Severance Payments. If the Executive's employment is terminated following a
Change in Control and during the Term, other than (A) by the Company for Cause,
(B) by reason of death, Disability or Retirement, or (C) by the Executive
without Good Reason, then the Company shall pay the Executive the following
amounts, and provide the Executive the following benefits (collectively, the
“Severance Payments”), in addition to any payments and benefits to which the
Executive is entitled under Section 5 hereof:


(i) In lieu of any further salary payments to the Executive for periods
subsequent to the Date of Termination and in lieu of any severance benefit
otherwise payable to the Executive (including pursuant to the Employment
Agreement between the Executive and the Company dated December 4th, 2019), the
Company shall pay to the Executive cash severance payments in an aggregate
amount equal to two (2) times (x) the Executive's base salary as in effect
immediately prior to the Date of Termination or, if higher, in effect
immediately prior to the first occurrence of an event or circumstance
constituting Good Reason, and (y) Executive’s target annual cash bonus in the
fiscal year of (a) the Date of Termination or, (b) if higher, in respect of the
fiscal year preceding the Change in Control (the higher of (a) or (b) being the
“Measurement Period”) pursuant to any cash bonus plan maintained by the Company
in respect of the fiscal years preceding the Date of Termination or Change in
Control, multiplied by the average of the bonus percentage applied to the other
executive officers’ target cash bonus for the three (3) fiscal years preceding
the Measurement Period, with such payments commencing on the first Company
payroll period occurring after the thirtieth (30th) day following the
Executive’s Date of Termination (the “Severance Delay Period”), and payable over
the twenty-four (24) months following the Date of Termination, where the initial
payment will include any payments that would have been made during the Severance
Delay Period.


(ii)  In lieu of the Company’s payment for any benefits continuation following
Termination, the Company shall pay to Executive a lump sum payment, in cash,
equal to the estimated cost of procuring for the Executive and his dependents:
life, disability, accident and health insurance benefits for a period of two
years following the Date of Termination, with such payment to be paid on the
first Company payroll period occurring after the thirtieth (30th) day following
the Executive’s Date of Termination. The Executive will continue to be eligible
to elect any statutory continuation rights or any portability rights the
Executive may have, in accordance with the applicable requirements of such
rights, at the sole cost of the Executive.





--------------------------------------------------------------------------------



(iii) Notwithstanding any provision of any stock option plan, stock incentive
plan, restricted stock plan or similar plan or agreement to the contrary, as of
the Date of Termination, (x) the Executive shall be fully vested in all
outstanding options to acquire stock of the Company (or the options of any
parent, surviving, or acquiring company then held by the Executive) and all then
outstanding restricted shares of stock of the Company and other equity-based
awards (including restricted stock units of the Company and, except as otherwise
provided in the applicable award agreement, any awards subject to
performance-vesting conditions shall be settled assuming the "target" level of
performance shall have been achieved) (or, in each case, such parent, surviving
or acquiring company) held by the Executive, and (y) subject to any limitation
on exercise in any such plan or agreement that may not be amended without
stockholder approval, all options referred to in clause (x) above shall be
immediately exercisable and shall remain exercisable until the earlier of (1)
the second anniversary of the Date of Termination, or (2) the otherwise
applicable expiration date of the term of such option. For the avoidance of
doubt, settlement of any restricted stock units, the vesting of which is
accelerated pursuant to this Agreement, shall occur upon vesting pursuant to
this Section 6(a)(iii), subject to any previous legally binding deferral
election or payment schedule regarding such units.


(iv) To the extent that the full vesting of any stock option, share of
restricted stock or other equity-based award, or the full exercisability of any
stock option or other equity-based award, provided for in Section 6(a)(iii)
should violate any law, rule or regulation of any governmental authority or
self-regulatory organization applicable to the Company, or to the extent
otherwise determined by the Company in its sole discretion, the Company may, in
lieu of providing any vesting or exercisability rights pursuant to Section
6(a)(iii), (x) cancel any or all of the Executive’s outstanding options in
exchange for a lump sum payment, in cash, equal to the excess of the fair market
value of the shares of stock underlying such options (whether or not vested or
exercisable) on the Date of Termination (as reasonably determined by the Board
in good faith) over the aggregate exercise price provided for in such stock
options, and (y) repurchase any shares of restricted stock or other equity-based
awards (including restricted stock units of the Company) at their fair market
value (as determined by the Board without regard to the restrictions on such
shares of stock). The lump sum payment provided for in this Section 6(a)(iv)
shall be made, if at all, within thirty (30) days of the Date of Termination,
with the payment date determined by the Company in its sole discretion. For the
avoidance of doubt, settlement of any restricted stock units, the vesting of
which is accelerated pursuant to this Agreement, shall occur pursuant to this
Section 6(a)(iv), subject to any previous legally binding deferral election or
payment schedule regarding such units.


(v) The Company shall pay to the Executive a lump sum amount, in cash, equal to
Executive’s target annual cash bonus pursuant to any cash bonus plan maintained
by the Company in the fiscal year of the Date of Termination, multiplied by the
average of the bonus percentage applied to the other executive officers’ target
cash bonus for the three (3) most recent fiscal years which occurred immediately
prior to the Date of Termination, multiplied by a fraction, the numerator of
which is the number of days in the current fiscal year through and including the
Date of Termination, and the denominator of which is 365. The lump sum payment
provided for in this Section 6(a)(v) shall be made, if at all, within thirty
(30) days of the Date of Termination, with the payment date determined by the
Company in its sole discretion.






--------------------------------------------------------------------------------



(vi) The Company shall provide the Executive with outplacement services suitable
to the Executive's position not to exceed $40,000 in amount and in no event
shall such amount be paid to Executive.


For purposes of this Agreement, the Executive's employment shall be deemed to
have been terminated following a Change in Control by the Company without Cause
or by the Executive with Good Reason, if within six (6) months prior to a Change
in Control where the Change in Control was under consideration at the time of
the following applicable termination event (x) the Executive's employment is
terminated by the Company without Cause, or (y) the Executive terminates his
employment for Good Reason within six (6) months of the occurrence of the event
which constitutes Good Reason, or if shorter, the end of the Term.


Notwithstanding anything herein to the contrary, to the maximum extent permitted
by applicable law, the Severance Payments and/or other benefits to be made to
the Executive pursuant to this Section 6(a) shall be made in reliance upon
Treasury Regulations promulgated under Section 409A of the Code, including
Section 1.409A-1(b)(9) of the Treasury Regulations (including any exceptions
from the application of Section 409A thereunder) and Section 1.409A-1(b)(4) of
the Treasury Regulations. For this purpose, each Severance Payment shall be
considered a separate and distinct payment for purposes of Section 409A of the
Code. However, to the extent any such payments are treated as non-qualified
deferred compensation subject to Section 409A of the Code, then (a) no amount
shall be payable pursuant to this Section 6(a) unless Executive’s termination of
employment constitutes a “separation from service” within the meaning of Section
1.409A-1(h) of the Treasury Regulations and (b) if Executive is deemed at the
time of his separation from service to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, then to the extent delayed commencement of
any portion of the Severance Payments to which Executive is entitled under this
Agreement is required in order to avoid a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code, such portion of Executive’s Severance Payments
shall not be provided to Executive prior to the earlier of (x) the expiration of
the six-month period measured from the date of the Executive’s “separation from
service” with the Company (as such term is defined in Section 1.409A-1(h) of the
Treasury Regulations) or (y) the date of Executive’s death. Upon the earlier of
such dates, all payments deferred pursuant to this paragraph shall be paid in a
lump sum to the Executive, and any remaining payments due under the Agreement
shall be paid as otherwise provided herein. The determination of whether the
Executive is a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code as of the time of his separation from service shall be made by the
Company in accordance with the terms of Section 409A of the Code and applicable
guidance thereunder (including without limitation Section 1.409A-1(i) of the
Treasury Regulations and any successor provision thereto). Notwithstanding any
other provision of this Agreement, if any Release consideration and revocation
period begins and ends in separate years, the payment or commencement of any
payments contingent upon the return and non-revocation of the Release, shall be
made or commence in the subsequent year in all events.


(b) Certain Reductions in Payment


(i)  Notwithstanding anything contained in this Agreement to the contrary, if
any payment or benefit the Executive would receive from the Company pursuant to
this Agreement or otherwise (“Payment”, “Payments” in the aggregate) would, as
determined by tax counsel to the Company reasonably acceptable to the Executive
(“Tax Counsel”), (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (ii) but for this Section 6(b), be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then the
Payments will be adjusted to equal the Reduced Amount. The “Reduced Amount” will
be either (1) the largest portion of the Payments that



--------------------------------------------------------------------------------



would result in no portion of the Payments (after reduction) being subject to
the Excise Tax or (2) the entire amount of the Payments, whichever amount after
taking into account all applicable federal, state and local employment taxes,
income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate, net of the maximum reduction in federal income taxes which could
be obtained from a deduction of such state and local taxes), results in the
Executive’s receipt, on an after-tax basis, of the greatest amount of the
Payments. If a reduction in Payments is to be made so that the Payments equal
the Reduced Amount, the Payments will be paid only to the extent permitted under
the Reduced Amount alternative, and the Executive will have no rights to any
additional payments and/or benefits constituting the Payments. In no event will
the Company or any stockholder be liable to the Executive for any amounts not
paid as a result of the operation of this Section 6(b). No portion of any
Payment shall be taken into account which in the opinion of Tax Counsel does not
constitute a “parachute payment” within the meaning of Code Section 280G(b)(2),
including by reason of Code Section 280G(b)(4)(A) (regarding reasonable
compensation for services rendered after a change in control).


(ii) The Company shall reduce or eliminate the Payments by (i) first reducing or
eliminating those payments or benefits which are payable in cash and (ii) then
reducing or eliminating non-cash payments, in each case in reverse order
beginning with payments or benefits which are to be paid the furthest in time
from the Change in Control. Any reduction made pursuant to the preceding
sentence shall take precedence over the provisions of any other plan,
arrangement or agreement governing Executive’s rights and entitlements to any
benefits or compensation. In applying these principles, any reduction or
elimination of the Payments shall be made in a manner consistent with the
requirements of Section 409A of the Code and where two economically equivalent
amounts are subject to reduction but payable at different times, such amounts
shall be reduced on a pro rata basis but not below zero.


(c) The lump sum payments provided for in Section 9(a) (as adjusted by Section
6(b)(i)) hereof shall be made not later than the tenth business day following
the Date of Termination, with the payment date determined by the Company in its
sole discretion.


(d) The Company shall engage the accounting firm engaged by the Company for
general audit purposes, or a law firm regularly providing legal services to the
Company, as of the date immediately prior to the effective date of the Change in
Control, to perform any calculation necessary to determine the Reduced Payments,
if any, payable pursuant to Section 6(b). If the accounting firm so engaged by
the Company is also serving as accountant or auditor for the individual, entity
or group that will control the Company following the Change in Control, the
Company may appoint a nationally recognized accounting firm other than the
accounting firm engaged by the Company for general audit purposes to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such accounting firm required to be made
hereunder. Any good faith determinations of the accounting firm or law firm made
hereunder shall be final, binding and conclusive upon the Company and Executive,
subject to any governmental proceedings challenging such determinations.


(e) The Executive and the Company shall each reasonably cooperate with the other
in connection with any administrative or judicial proceedings concerning the
existence or amount of liability for Excise Tax with respect to the Payments.
The Company shall pay to the Executive all legal fees and expenses incurred by
the Executive (i) in obtaining or enforcing any benefit or right provided by
this Agreement or (ii) in connection with any tax audit or proceeding to the
extent attributable to the application of Section 4999 of the Code to any
payment or benefit provided hereunder, provided that, in either case, Executive
prevails on the merits of such action. Such amounts shall be paid in accordance
with Section 409A of the Code, including Sections 1.409A-1(b)(11), 1.409A-3(g)
and 1.409A-3(i)(1)(v) of the Treasury Regulations. In the event of a claim as to
which Executive only obtains partial recovery or



--------------------------------------------------------------------------------



relief, Executive shall be considered to have prevailed if Executive should
receive more than 50% of the amount or relief claimed. Such payments shall be
made within five (5) business days after the later of (y) delivery of the
Executive's written requests for payment accompanied with such evidence of fees
and expenses incurred as the Company reasonably may require delivered within 20
days of a final, non-appealable judgment from a court of competent jurisdiction
or the binding conclusion of an audit, investigation or proceeding by the IRS or
applicable agency and (z) a final, non-appealable judgment from a court of
competent jurisdiction or the binding conclusion of an audit, investigation or
proceeding by the IRS or applicable agency.


(f) All reimbursements and in-kind benefits described in this Agreement shall be
made in accordance with Treasury Reg. § 1.409A-3(i)(1)(iv) to the extent
applicable, including the amount of expenses eligible for reimbursement, and the
in-kind benefits provided, during any year pursuant to this Agreement shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided in any other year, the reimbursement is made on or before the last day
of the calendar year following the calendar year the expense was incurred, and
the right to reimbursement or in kind benefit is not subject to liquidation or
exchange for another benefit.


(g) For the avoidance of doubt, the parties acknowledge that the amount of any
payments under Section 6(a)(ii) of this Agreement shall be taxable to the
Executive and included in the Executive’s gross income, and that none of the
amounts payable hereunder are intended to reimburse Executive for any income
taxes payable with respect to such income.


7.Termination Procedures and Compensation During Dispute.


(a) Notice of Termination. After a Change in Control and during the Term, any
purported termination of the Executive's employment (other than by reason of
death) shall be communicated by written Notice of Termination from one party
hereto to the other party hereto in accordance with Section 10 hereof. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive's employment under the
provision so indicated. Further, a Notice of Termination for Cause is required
to include an invitation to attend a meeting of the Board, to be held no sooner
than fifteen (15) days and no later than thirty (30) days following the date of
such Notice of Termination for the purpose of considering whether Cause existed
for the Executive’s termination. If the Executive elects to attend the meeting,
the Executive and his or her counsel shall be given the opportunity to address
the Board. At the conclusion of the meeting, the Board shall vote whether the
Executive was guilty of conduct giving rise to Cause hereunder, which vote shall
require not less than three-quarters (3/4) of the entire membership of the Board
in order to confirm the Executive’s termination for Cause. If the Board fails to
confirm the Executive’s termination for Cause, the Board may elect to reinstate
the Executive or treat the termination as a termination without Cause for
purposes of this Agreement. The Company shall have no liability to the Executive
with respect to any benefit other than cash compensation that is denied the
Executive during the period between the delivery of a Notice of Termination for
Cause and the Board’s subsequent failure to confirm that Cause existed. Notice
of Termination due to a Good Reason must be provided by the Executive to the
Company within ninety (90) days of the occurrence of the event which is the
basis for such Good Reason.


(b) Date of Termination. The “Date of Termination,” with respect to any
termination of the Executive's employment after a Change in Control and during
the Term, shall mean the date specified in the Notice of Termination which,
except in the case of a termination for Cause, shall not be less than fifteen
(15) days and no more than thirty (30) days from the date such Notice of
Termination is given and



--------------------------------------------------------------------------------



in the case of a “Good Reason,” shall mean the notice and cure period
requirements contained in Sections 7(a) and 16(m) herein. Notwithstanding the
foregoing, the Company shall have the right to restrict the Executive’s access
to Company facilities and properties, and to terminate the Executive’s authority
to act on behalf of the Company, in such manner as the Company, in its sole
discretion, shall deem appropriate during the period between the delivery of
such a Notice of Termination and the Date of Termination. The Date of
Termination with respect to a termination for Cause shall be the date the Notice
of Termination is delivered to the Executive or such later date as the Company
shall expressly provide; provided, however, that if a Notice of Termination for
Cause is delivered to the Executive and the Board subsequently determines
pursuant to Section 7(a) hereof that Cause did not exist but does not reinstate
the Executive, the Date of Termination shall be deemed to be the date of such
Board determination.


8.No Mitigation. The Company agrees that, if the Executive's employment with the
Company terminates during the Term, the Executive is not required to seek other
employment or to attempt in any way to reduce any amounts payable to the
Executive by the Company pursuant to Section 6 hereof. Further, the amount of
any payment or benefit provided for in this Agreement shall not be reduced by
any compensation earned by the Executive as the result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by the Executive to the Company, or otherwise except as set forth in
Section 6 or as otherwise expressly provided herein.


9.Successors; Binding Agreement.

(a) In addition to any obligations imposed by law upon any successor to the
Company, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption and agreement prior to or upon the
effectiveness of any such succession shall be a breach of this Agreement and
shall entitle the Executive to compensation from the Company in the same amount
and on the same terms (except, such amount shall be paid in a lump sum as
provided in Section 6(c)) as the Executive would be entitled to hereunder if the
Executive were to terminate the Executive's employment for Good Reason after a
Change in Control (a “Change in Control Payment”) except that, for purposes of
implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the Date of Termination. For purposes of a Change in
Control Payment described in the previous sentence, such payment shall only
occur if the succession is a “change in control” of the Company as defined in
Treasury Regulation 1.409A-3(i)(5). For the avoidance of doubt, if the Executive
receives a Change in Control Payment pursuant to this Section 9(a), then the
Executive shall not be entitled to any Payment under Section 6(a) following his
subsequent termination of employment. Notwithstanding the foregoing, if the
Company successfully obtains such assumption and agreement prior to or upon the
effectiveness of any such succession and the successor extends an offer of
employment to the Executive, any termination of the Executive’s employment with
the Company incident to such succession shall be ignored for purposes of this
Agreement; provided that nothing contained in this Section 9(a) shall limit the
Executive’s right to terminate employment with the successor for Good Reason if
the succession constitutes a Change in Control and the successor takes any
action subsequent to such succession that would constitute Good Reason
hereunder.


(b) This Agreement shall inure to the benefit of and be enforceable by the
Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued



--------------------------------------------------------------------------------



to live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to the executors, personal
representatives or administrators of the Executive's estate.


10.Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed, if to the
Executive, to the address inserted below the Executive's signature on the final
page hereof and, if to the Company, to the address set forth below, or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon actual receipt:


To the Company:


Tractor Supply Company
5401 Virginia Way
Brentwood, TN 37027
Attention: Corporate Secretary


11.Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer as may be designated by the Board
and complies with Section 409A of the Code. No waiver by either party hereto at
any time of any breach by the other party hereto of, or of any lack of
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Tennessee. All references to sections of the
Exchange Act or the Code shall be deemed also to refer to any successor
provisions to such sections. Any payments provided for hereunder shall be paid
net of any applicable withholding required under federal, state or local law and
any additional withholding to which the Executive has agreed. The obligations of
the Company and the Executive under this Agreement which by their nature may
require either partial or total performance after the expiration of the Term
(including, without limitation, those under Sections 4, 6 and 7 hereof) shall
survive such expiration.


12.Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.


13.Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.





--------------------------------------------------------------------------------



14.Settlement of Disputes. Except as otherwise provided by law, this Agreement
or the specific terms of any employee benefit plan of the Company, all claims by
the Executive for benefits under this Agreement shall be directed to and
determined by the Board and shall be in writing. The Executive shall provide the
Board with all materials and information reasonably requested by the Board in
connection with its review of any such claim. Any denial by the Board of a claim
for benefits under this Agreement shall be delivered to the Executive in writing
within 90 days of its receipt of the claim and shall set forth the specific
reasons for the denial, the specific provisions of this Agreement relied upon, a
description of any additional material or information necessary to perfect the
claim, and a statement of the Executive’s right to file an action under ERISA.
The Board shall afford a reasonable opportunity to the Executive for a review of
the decision denying a claim and shall further allow the Executive to appeal to
the Board a decision of the Board within sixty (60) days after notification by
the Board that the Executive's claim has been denied. In pursuing his or her
appeal, the Executive shall be permitted to submit written comments, documents,
records or other relevant information relating to his or her claim. In addition,
the Executive will be provided, upon request and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
to his or her claim. The Company’s review will take into account all information
submitted by the Executive regarding the claim, regardless of whether or not
such information was submitted or considered in the initial determination. The
Company will render its decision on such review within a reasonable period of
time, but not later than 60 days from the Company’s receipt of the Executive’s
written appeal. If the appeal is denied in whole or in part, the Executive will
receive a written notification of the denial which will include (i) the specific
reasons for the denial, (ii) reference to the specific provisions of the
Agreement upon which the denial was based and (iii) a statement of the
Executive’s right to bring an action under ERISA. The resolution of any disputes
shall be made strictly in accordance with Section 409A and the Treasury
Regulations issued thereunder, to the extent applicable.


15.Compliance with Section 409A. The parties acknowledge and agree that, to the
extent applicable, this Agreement shall be interpreted in accordance with, and
the parties agree to use their best efforts to achieve timely compliance with,
Section 409A of the Code and the Treasury Regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
other guidance that may be issued after the Effective Date. Notwithstanding any
provision of this Agreement to the contrary, in the event that the Company
determines that any compensation or benefits payable or provided under this
Agreement may be subject to Section 409A of the Code, the Company may adopt such
limited amendments to this Agreement and appropriate policies and procedures,
including amendments and policies with retroactive effect, that the Company
reasonably determines are necessary or appropriate to (i) exempt the
compensation and benefits payable under this Agreement from Section 409A of the
Code and/or preserve the intended tax treatment of the compensation and benefits
provided with respect to this Agreement or (ii) comply with the requirements of
Section 409A of the Code.


16.Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated below:


(a) “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.


(b) “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.


(c) “Board” shall mean the Board of Directors of the Company.


(d) “Cause” for termination by the Company of the Executive's employment shall
mean (i) Executive’s failure or refusal to carry out the lawful directions of
the Company, which are reasonably consistent with the responsibilities of the
Executive’s position; (ii) a material act of dishonesty or disloyalty by
Executive related to the business of the Company; (iii) Executive’s conviction
of a felony, a lesser crime against the Company, or any crime involving
dishonest conduct; (iv) Executive’s habitual or repeated misuse or habitual or
repeated performance of the Executive’s duties under the influence of alcohol or
controlled substances; (v) any incident materially compromising the Executive’s
reputation or ability to represent the Company with the public or any act or
omission by the Executive that substantially impairs the Company’s business,
good will or reputation; or (vi) Executive’s breach of the noncompetition or
confidentiality provisions of Section 4(b).






--------------------------------------------------------------------------------



(e) “Change in Control” shall be deemed to have occurred if:


(i) Any one person or more than one person acting as a group (as defined in
Section 1.409A-3(i)(5)(v)(B) of the Treasury Regulations) acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons), ownership of the securities of the
Company representing more than 35% of the total voting power of the Company’s
then outstanding securities; provided, however, that no Change of Control shall
be deemed to have occurred as a result of a change in ownership percentage
resulting solely from an acquisition of securities by the Company; or


(ii) During any twelve (12) month period during the Term, the majority of the
individuals who at the beginning of such twelve (12) month period constitute the
Board and any new director whose election to the Board or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the period or whose election or nomination for election was
previously so approved (such individuals and any such new director being
referred to as the “Incumbent Board”) are replaced; provided, however, that to
the extent consistent with Section 409A of the Code, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board (a “Proxy Contest”)
including by reason of any agreement intended to avoid or settle any Proxy
Contest; or


(iii) Consummation of a reorganization, merger or consolidation of the Company
(a “Business Combination”), in each case, unless, following such Business
Combination, all or substantially all of the individuals and entities who were
the beneficial owners of outstanding voting securities of the Company
immediately prior to such Business Combination beneficially own, directly or
indirectly, 50% or more of the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors of the
company resulting from such Business Combination (including, without limitation,
a company which, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the outstanding voting
securities of the Company; or


(iv) A sale or other disposition of all or substantially all of the assets of
the Company (other than in a transaction in which all or substantially all of
the individuals and entities who were the Beneficial Owners of outstanding
voting securities of the Company immediately prior to such sale or other
disposition beneficially own, directly or indirectly, substantially all of the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the acquirer of such assets (either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership immediately prior to such sale or other
disposition), or the approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.


For the avoidance of doubt, the definition of a Change in Control in this
Section 16(e) is intended to comply with and shall be interpreted in accordance
with Section 1.409A-3(i)(5) of the Treasury Regulations and any inconsistencies
between such section and this definition (except for the selection of a higher
percentage or more stringent ownership requirement contained in this Section
16(e)) shall be reformed to the definition of an applicable “change in the
ownership,” change in the effective control” or a “change in the ownership of a
substantial portion of the assets” of the Company, as such terms are defined in
Section 1.409A-3(i)(5) if the Treasury Regulations. As a result, a Change in
Control shall only be deemed to occur if such event meets the requirements of
Section 1.409A-3(i)(5) of the Treasury Regulations, as such definition may be
permissibly limited by this Section 16(e).





--------------------------------------------------------------------------------



(f) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.


(g) “Company” shall mean Tractor Supply Company and, except in determining
whether or not any Change in Control of the Company has occurred, shall include
any successor to its business or assets which assumes and agrees to perform this
Agreement by operation of law, or otherwise.


(h) “Date of Termination” shall have the meaning set forth in Section 7(b) and
Section 9 hereof.


(i) “Disability” shall be deemed the reason for the termination by the Company
of the Executive's employment, if, as a result of the Executive's incapacity due
to physical or mental illness, the Executive shall have been absent from the
full-time performance of the Executive's duties with the Company for a period of
six (6) consecutive months, the Company shall have given the Executive a Notice
of Termination for Disability, and, within thirty (30) days after such Notice of
Termination is given, the Executive shall not have returned to the full-time
performance of the Executive's duties.


(j) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.


(k) “Excise Tax” shall mean any excise tax imposed under Section 4999 of the
Code.


(l) “Executive” shall mean the individual named in the preamble to this
Agreement.


(m) “Good Reason” for termination by the Executive of the Executive's employment
shall mean the occurrence (without the Executive's express written consent)
after any Change in Control, of any one of the following acts by the Company, or
failures by the Company to act, unless, in the case of any act or failure to act
described below, such act or failure to act is corrected within the later of 30
days of the Company’s receipt of notice of Good Reason from the Executive or
prior to the Date of Termination specified in the Notice of Termination given in
respect thereof:


(i) the assignment to the Executive of any duties materially inconsistent with
the Executive's status as a senior executive officer of the Company or a
material adverse alteration in the nature or status of the Executive's
responsibilities from those in effect immediately prior to the Change in
Control;


(ii) a material reduction by the Company in the Executive's annual base salary
as in effect on the date hereof or as the same may be increased from time to
time;


(iii) the relocation of the Executive's principal place of employment to a
location more than 50 miles from the Executive's principal place of employment
immediately prior to the Change in Control or the Company's requiring the
Executive to be based anywhere other than such principal place of employment (or
permitted relocation thereof) except for required travel on the Company's
business to an extent substantially consistent with the Executive's present
business travel obligations;


(iv) the failure by the Company to pay to the Executive any material portion of
the Executive's current compensation, or to pay to the Executive any material
portion of an installment of deferred compensation under any deferred
compensation program of the Company, within seven (7) days of the date such
compensation is due;





--------------------------------------------------------------------------------



(v) the failure by the Company to continue in effect any compensation plan in
which the Executive participates immediately prior to the Change in Control
which is material to the Executive's total compensation, unless an equitable
arrangement (embodied in an ongoing substitute or alternative plan) has been
made with respect to such plan, or the failure by the Company to continue the
Executive's participation therein (or in such substitute or alternative plan) on
a basis not materially less favorable, both in terms of the amount or timing of
payment of benefits provided and the level of the Executive's participation
relative to other participants, as existed immediately prior to the Change in
Control; or


(vi) the failure by the Company to continue to provide the Executive with
benefits substantially similar to those enjoyed by the Executive under any of
the Company's pension, savings, life insurance, medical, health and accident, or
disability plans in which the Executive was participating immediately prior to
the Change in Control (except for across the board changes similarly affecting
all senior executives of the Company and all senior executives of any Person in
control of the Company), the taking of any other action by the Company which
would directly or indirectly materially reduce any of such benefits or deprive
the Executive of any material fringe benefit enjoyed by the Executive at the
time of the Change in Control, or the failure by the Company to provide the
Executive with the number of paid vacation days to which the Executive is
entitled in accordance with the Company's normal vacation policy in effect at
the time of the Change in Control.


The Executive's right to terminate the Executive's employment for Good Reason
shall not be affected by the Executive's incapacity due to physical or mental
illness. The Executive's continued employment shall not constitute consent to,
or a waiver of rights with respect to, any act or failure to act constituting
Good Reason hereunder.


(n) “Notice of Termination” shall have the meaning set forth in Section 7(a)
hereof.


(o) “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any of its Affiliates, (ii) a trustee
or other fiduciary holding securities under an employee benefit plan of the
Company or any of its subsidiaries, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities or (iv) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.


(p) “Retirement” shall be deemed the reason for the termination by the Executive
of the Executive's employment if such employment is terminated in accordance
with the Company's retirement policy, including early retirement, generally
applicable to its salaried employees.


(q) “Severance Payments” shall have the meaning set forth in Section 6(a)
hereof.


(r) “Term” shall mean the period of time described in Section 2 hereof
(including any extension, continuation or termination described therein).


17.Entire Agreement. This Agreement constitutes the complete and entire
agreement between the parties with respect to the subject matter hereof.





--------------------------------------------------------------------------------



IT WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.








By:  /s/ C. T. Jamison
Name: Cynthia T. Jamison
Title: Director, Chairman of the Board




EXECUTIVE


/s/ Harry A. Lawton III
Name: Harry A. Lawton III


Address: ____________________
____________________















